Case 1:19-cr-01824-MV Document 2 Filed 06/27/19 Page 1BBLED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT JUN 27 2018

FOR THE DISTRICT OF NEW MEXICO MITCHELL R. ELFERS

CLERK
UNITED STATES OF AMERICA, )
)
Plaintiff, )  erMINALNo. I9-|BA2YMNV
)
VS. ) Count 1: 18 U.S.C. §§ 1153 and
) 1112(a): Voluntary Manslaughter;
TERRY DEMETRI TSETHLIKAI, )
) Count 2: 18 U.S.C. §§ 1153 and
Defendant. ) 113(a)(6): Assault Resulting in Serious
) Bodily Injury;
)
) Count 3: 18 U.S.C. §§ 1153 and
) 113(a)(3): Assault with a Dangerous
) Weapon.
INDICTMENT
The Grand Jury charges:
Count 1

On or about November 23, 2018, in Indian Country, in McKinley County, in the District
of New Mexico, the defendant, TERRY DEMETRI TSETHLIKATI, an Indian, upon sudden
quarrel and therefore without malice, unlawfully killed John Doe 1.

In violation of 18 U.S.C. §§ 1153 and 1 | 12(a).

Count 2

On or about November 23, 2018, in Indian Country, in McKinley County, in the District
of New Mexico, the defendant, TERRY DEMETRI TSETHLIKATI, an Indian, assaulted Jane
Doe, and the assault resulted in serious bodily injury.

In violation of 18 U.S.C. §§ 1153 and 113(a)(6).

 

 
Case 1:19-cr-01824-MV Document 2 Filed 06/27/19 Page 2 of 2

Count 3
On or about November 23, 2018, in Indian Country, in McKinley County, in the District
of New Mexico, the defendant, TERRY DEMETRI TSETHLIKAIJ, an Indian, assaulted John
Doe 2 with a dangerous weapon, specifically, a knife, with intent to do bodily harm.

In violation of 18 U.S.C. §§ 1153 and 113(a)(3).

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

 

 

 

Assistant Unysed States Attorney
yak 1/3/2019 11:23 AM

 
